Citation Nr: 1131399	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  07-39 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a compensable disability rating prior to July 8, 2008 for bilateral hearing loss.

2.  Entitlement to a disability rating in excess of 30 percent from July 8, 2008 for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran, his spouse, and his sister-in-law



ATTORNEY FOR THE BOARD

Saira Spicknall, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1942 to January 1946.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2006 decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in Denver, Colorado, which, in pertinent part, denied the Veteran's application for an increased (compensable) rating for bilateral hearing loss.  The Veteran filed a timely Notice of Disagreement (NOD) in March 2007 and, was provided a Statement of the Case (SOC) in September 2007.  In November 2007, the Veteran filed a timely substantive appeal to the Board via a VA Form 9.  

In a May 2009 rating decision, the RO granted in increased disability rating for the Veteran's bilateral hearing loss, assigning a 30 percent disability rating, effective July 8, 2008.  As this award is less than the maximum available benefit, it does not abrogate the pending appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  Accordingly, the Board will proceed with appellate review of the propriety of the assigned ratings.

The Board observes that, in the October 2006 rating decision from which this appeal arises, the RO also granted the Veteran's claim for service connection for tinnitus, assigning a 10 percent evaluation.  The Veteran did not appeal the rating assigned within the required time period and the decision became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010).  In June 2008, the Veteran filed a claim for entitlement to an increased evaluation for tinnitus.  By a July 2008 rating decision, the RO denied his claim.  As the Veteran did not appeal this decision, it is not currently in appellate status before the Board.  Id.

The Veteran testified at a Travel Board hearing before the undersigned Veterans' Law Judge in April 2011.  A transcript of that hearing has been associated with the claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Prior to July 8, 2008, the objective medical evidence reveals that the Veteran has Level IV hearing in the right ear and Level IX hearing in the left ear.

2.  From July 8, 2008, the objective medical evidence reveals that the Veteran has Level V hearing in the right ear and Level VII hearing in the left ear.  


CONCLUSIONS OF LAW

1.  Prior to July 8, 2008, the requirements for a disability rating of 30 percent for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.655, 4.1, 4.3, 4.7, 4.85, Diagnostic Code 6100 (2010).

2.  From July 8, 2008, the requirements for a disability rating in excess of 30 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.85, Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. § 3.159 (2010).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2010).

The United States Court of Appeals for Veterans Claims (Court) held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to the extent possible the VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Prior to the initial adjudication of the Veteran's claim for a compensable disability rating for bilateral hearing loss in the October 2006 rating decision, he was provided notice of the VCAA in August 2006.  The VCAA letter indicated the types of information and evidence necessary to substantiate the claim, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.  The Veteran also received additional notice in August 2006, pertaining to the downstream disability rating and effective date elements of his claim, and was furnished a SOC in September 2007 with subsequent re-adjudication in May 2009 and September 2009 Supplemental Statements of the Case (SSOC).  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Mayfield and Pelegrini, both supra.

The Veteran's actions are also indicative of his actual knowledge of the requirements for substantiating his increased rating claim.  The Veteran reported his current hearing loss symptomatology and the effects on his daily living to a VA examiner and he and his representative presented testimony in the April 2011 Travel Board hearing that his current hearing loss disability met the criteria for a higher rating both prior to and from July 8, 2008 based on his audiometric findings.  Based on this evidence, the Board is satisfied that the Veteran had actual knowledge of what was necessary to substantiate his increased rating claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).

Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of his claims in this Board decision.  Rather, remanding this case back to the RO for further VCAA development would be an essentially redundant exercise and would result only in additional delay with no benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).

All relevant evidence necessary for an equitable resolution of the issues on appeal has been identified and obtained, to the extent possible.  The evidence of record includes private medical records, VA outpatient treatment reports, a VA examination, testimony from the Veteran's wife and sister-in-law, and statements and testimony from the Veteran and his representative.  

The Board observes that the Veteran was afforded a VA audiology examination in September 2006.  This VA audiology report indicates that the VA examiner was a licensed audiologist.  Also, the report shows that the VA examiner elicited information from the Veteran concerning his history, subjective complaints, and the functional effects of his disability, which was all that the applicable provisions of 38 C.F.R. §§ 4.1, 4.2, 4.10, require.  Martinak v. Nicholson, 21 Vet. App. 447, 445 (2007).  Moreover, the objective data that are detailed in the September 2006 examination report were based on audiometric testing at the applicable frequencies and the CNC Maryland speech discrimination test; and as such, they represent the actual evaluation results of the Veteran's participation in that clinical study.  Hence, the Board finds that the September 2006 audiology examination report may be accepted as adequate to determine the current disabling factors of the Veteran's bilateral hearing loss, without further examination.  See 38 C.F.R. §§ 3.159(c) (4), 3.326 (2010).  The Board also observes thereafter, that the Veteran has reported to the VA medical center (VAMC) for audiological evaluations in July 2008 and April 2009, which are both of record and addressed in the decision below.  

The Board notes that at the April 2011 Travel Board hearing, the claim was held open for an additional 90 days, until June 18, 2011, pursuant to the Veteran's testimony that he was to have a VA audiological examination in June 2011 and would submit the results of such within the 90 day period.  As of this date, over 90 days from when the case was held open, no additional evidence has been received.

The Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain.  There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  The Veteran and his representative have been accorded ample opportunity to present evidence and argument in support of his appeal.  Thus, the Board finds that VA has obtained, or made reasonable efforts to obtain, all evidence that might be relevant to the issues on appeal, and that VA has satisfied the duty to assist.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2010).

Pertinent Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  See 38 C.F.R. § 4.7 (2010).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  When, as here, the Veteran is requesting an increased rating for an established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the most recent examination is not necessarily and always controlling; rather, consideration is given not only to the evidence as a whole but to both the recency and adequacy of examinations.  See Powell v, West, 13 Vet. App. 31, 35 (1999).

Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different "staged" ratings may be warranted for different time periods.

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from 0 percent (noncompensable) to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by pure tone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second (Hertz).  The rating schedule establishes 11 auditory acuity levels, designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a pure tone audiometry test.  The vertical lines in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the pure tone decibel loss.

The percentage evaluation is found from Table VII (in 38 C.F.R. § 4.85) by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation for the ear having the poorer hearing acuity.  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85 (2010).

Effective June 10, 1999, pertinent regulatory changes were made to 38 C.F.R. § 4.86, regarding cases of exceptional hearing loss.  The provisions of 38 C.F.R. § 4.86(a) now provide that, when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  The provisions of 38 C.F.R. § 4.86(b) now provide that, when the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

Analysis

In statements presented throughout the duration of the appeal, the Veteran has maintained that his current bilateral hearing loss is worse than the noncompensable disability rating presently assigned.  During an April 2011 Travel Board hearing, the Veteran testified that he had to change his hearing aids at some time during the pendency of this appeal.  His spouse testified that his hearing loss disability was gradually getting worse every year, he could not hear from one room to another, he had problems hearing the television, and he had problems with hearing in the car.  She also testified that since he was issued hearing aids in 2008, his hearing had become worse based on her own unscientific but personal experience.  The Veteran's sister-in-law also testified that while watching television, he may have caught only a few words and that, based on her own observations, his hearing was apparently very much worse from the past 12 years.  

As the Veteran's claim for an increased rating was received in March August 2006 pursuant to 38 C.F.R. § 3.400(o), the Board will examine the record to determine whether within the year prior to the August 2006 receipt of the application for a higher rating, it was "factually ascertainable" that an increase in disability had occurred.  

VA outpatient treatment reports reflect that the Veteran underwent an audiology evaluation in August 2005.  At this time, Maryland CNC speech discrimination testing was not used to evaluation the Veteran's speech recognition scores.  As such, the findings in this treatment report cannot be applied to the diagnostic criteria.  See 38 C.F.R. §§ 4.85, 4.86.  The Board notes, however, that the August 2005 average puretone threshold level in the right ear, 53.75 decibels, is the same as that demonstrated in the VA examination in September 2006, which was rounded to 54 decibels in the right ear, and the August 2005 average puretone threshold level in the left ear, 70 decibels, is within 3 decibels of the average puretone threshold level in the left ear in the September 2006 VA examination, noted as 73 decibels in the left ear.  Therefore the August 2005 findings do not indicate that the Veteran's level of hearing loss in each ear was worse than reflected in the September 2006 VA examination.  

VA outpatient treatment reports from April 2006 and May 2006 reflect the Veteran underwent hearing aid checks.  

In an August 2006 private audiology evaluation reflects the Veteran was equivocal about his hearing aids performance and used them intermittently.  The private audiologist found that the results of audiometric testing revealed mild elevation of low frequency gradually sloping to a pure loss in the high frequencies of the right ear and a profound loss in the higher frequencies in the left ear, noted as symmetrical through the low frequency range and was sensorineural in nature.  He encouraged the Veteran to use his hearing aids binaurally instead of monaurally on a consistent basis.  The Veteran's current hearing aids were noted to be providing him the appropriate benefit.  Audiometric testing from August 2006 contains a graphical testing of some type, however, this report does not reasonably appear to demonstrate that Maryland CNC speech discrimination tests were used and, as such, these findings cannot be applied to the rating criteria.  See 38 C.F.R. §§ 4.85, 4.86.  The Board notes, however, that the August 2006 graphical audiometric findings do not indicate that the Veteran's average puretone thresholds in each ear were much worse than those reflected in the September 2006 VA examination.  See Kelly v. Brown, 7 Vet. App. 471 (1995).

Other private medical reports of record dating from August 2006 to October 2007, contain no audiometric findings or treatment related to hearing loss.  In an October 2007 letter, the Veteran's private physician indicates that his prognosis was good, pending the aid of a hearing device.  

In a September 2006 VA examination, the Veteran reported the prior use of hearing aids, fitted at the VAMC in Denver, Colorado in 2005 and he was provided another set prior t this set.  Audiometric testing revealed that the hearing threshold levels in decibels in the right ear were 35, 35, 50, 60 and 70 at 500, 1000, 2000, 3000 and 4000 Hertz respectively.  At corresponding frequencies in the left ear, the hearing threshold levels in decibels were 30, 45, 60, 90 and 95, respectively.  The average pure tone threshold was 54 decibels for the right ear and 73 decibels for the left ear.  Maryland CNC speech recognition scores were 80 percent at 75 decibels (the Veteran's most comfortable listening level) and 92 percent at 80 decibels in the right ear and 40 percent at 70 decibels (the Veteran's most comfortable listening level) and 80 percent at 80 decibels in the left.  An otoscopic examination revealed clear canals and intact tympanic membranes.  The examiner noted the audiometric test results for the right ear indicated a mild sloping to severe sensorineural hearing loss and results for the left ear indicated a mild sloping to profound sensorineural hearing loss.  Speech recognition scores in quiet were excellent for the right ear when presented above his most comfortable listening level and good in the left ear when presented above his most comfortable listening level.  Tympanometry indicated normal middle ear mobility and pressure at both ears.  Acoustic reflex thresholds were consistent with the degree and configuration of the hearing loss.  

In a July 2008 VA outpatient treatment report, the Veteran underwent an audiological evaluation.  At this time, tympanic membranes had no apparent abnormalities, the left ear had a clear canal, and moderate wax was noted in the right ear which was removed.  The Veteran reported that his right hearing aid had never worked and he wore the left hearing aid all the time.  Audiometric testing revealed that the hearing threshold levels in decibels in the right ear were 35, 55, 60, 65 and 80 at 500, 1000, 2000, 3000 and 4000 Hertz respectively.  At corresponding frequencies in the left ear, the hearing threshold levels in decibels were 40, 55, 75, 85 and 105, respectively.  The average pure tone threshold was 65 decibels for the right ear and 80 decibels for the left ear.  Maryland CNC speech recognition scores were 92 percent at 80 decibels and 96 percent at 90 decibels in the right ear and 76 percent at 80 decibels and 80 percent at 90 decibels in the left.  The examiner found that audiometric test results indicated mild to severe sensorineural hearing loss in the right ear and mild to profound sensorineural hearing loss in the left ear.  Speech recognition scores were note to be quite excellent for the right ear and fair for the left ear.  Tympanometry indicated normal middle ear mobility and pressure bilaterally.  Acoustic reflex thresholds were absent and consistent with the degree and configuration of the hearing thresholds.  

In an April 2009 VA outpatient treatment report, the Veteran was noted to have been issued hearing aids in August 2005 and was due for replacement aids in August 2009.  An otoscopic examination revealed visible tympanic membranes with no apparent abnormalities.  Audiometric testing revealed that the hearing threshold levels in decibels in the right ear were 40, 60, 60, 65 and 80 at 500, 1000, 2000, 3000 and 4000 Hertz respectively.  At corresponding frequencies in the left ear, the hearing threshold levels in decibels were 40, 55, 75, 85 and 100, respectively.  The average pure tone threshold was 66.25 decibels for the right ear and 78.75 decibels for the left ear.  Maryland CNC speech recognition scores were not used to evaluate speech recognition scores in this examination.  See 38 C.F.R. §§ 4.85, 4.86.  

Prior to July 8, 2008

Initially the Board notes that, as the August 2005 VA outpatient treatment report and August 2006 private audiological evaluation do not use both pure tone hearing threshold levels and Maryland CNC speech recognition scores which are necessary findings to each audiometric test performed in order to apply to Table VI in 38 C.F.R. § 4.85.  In addition, with respect to the Veteran's hearing loss disability prior to July 8, 2008, an exceptional pattern of hearing under 38 C.F.R. § 4.86 has not been shown such that this criteria may apply to these audiometric findings.  Therefore, only the audiometric testing of record which included both pure tone hearing threshold levels and Maryland CNC speech recognition scores can be applied to Table VI in 38 C.F.R. § 4.85 in order to determine the severity of Veteran's bilateral hearing loss disability prior to July 8, 2008.  

In considering the Maryland CNC speech recognition scores which were 80 percent at 75 decibels (the Veteran's most comfortable listening level) and 92 percent at 80 decibels in the right ear and 40 percent at 70 decibels (the Veteran's most comfortable listening level) and 80 percent at 80 decibels in the left, the Board will apply the speech recognition scores which provide the Veteran the most favorable outcome of his hearing loss disability level, in this case, the speech recognition scores of 80 percent in the right ear and 40 percent in the left ear will be applied to Table VI in 38 C.F.R. § 4.85.  See 38 C.F.R. §§ 3.102, 4.85.  

Applying the findings from the September 2006 VA examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level IV hearing loss in the right ear and Level IX hearing loss in the left ear.  An application of all of these hearing loss levels into Table VII (in 38 C.F.R. § 4.85), yields a 30 percent disability rating for the Veteran's bilateral hearing loss.  See 38 C.F.R. § 4.85.  Therefore, according to the applicable rating standards, and affording the Veteran the benefit of the doubt in applying the most favorable speech recognition scores to the rating criteria, the Board finds that the Veteran meets the higher rating criteria for a 30 percent disability rating prior to July 8, 2008.  See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  

From July 8, 2008

The audiometric findings from July 8, 2008, including the July 2008 and April 2009 VA outpatient audiology evaluations, represent an exceptional pattern of hearing loss bilaterally.  See 38 C.F.R. § 4.86(a).  So, both the Veteran's ears must be evaluated under Table VI or VIa, whichever results in the higher numeral.  Applying the findings from the July 2008 and April 2009 VA outpatient audiology evaluations to Table VI and Table VIa in 38 C.F.R. § 4.85 yields a finding of Level V hearing loss in the right ear and Level VII hearing loss in the left ear.  An application of these hearing loss levels into Table VII (in 38 C.F.R. § 4.85), still yields only a 30 percent disability rating for the Veteran's bilateral hearing loss.  

Because the law provides specific requirements in terms of pure tone threshold averages and speech discrimination test results for each percentage rating, the assignment of a disability rating higher than 30 percent utilizing the provisions of 38 C.F.R. § 4.7, is not appropriate at any time since the date of the Veteran's claim on August 4, 2006 for an increase for his bilateral hearing loss.  The September 2006, July 2008, and April 2009 audiological test results clearly fall within the parameters for a 30 percent disability rating but no more for the Veteran's bilateral hearing loss.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.85, Tables VI, VII, Diagnostic Code 6100 (2010).  

The Board finds the lay statements and testimony presented by the Veteran, his spouse, and his sister-in-law to be competent and credible evidence regarding the Veteran's current hearing loss disability symptoms and that his disability had gotten worse over the past years.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); See Baldwin v. West, 13 Vet. App. 1 (1999) (the Board must analyze the credibility of the evidence).  These lay statements and testimony however, were based on their own reported unscientific but personal experiences and observations and the VA audiometric evaluations and VA examination, which was adequate for rating purposes, did not reflect any symptoms which were noticeably different in severity from those symptoms reported throughout the record, and did not indicate a worsening in hearing loss such that a new VA examination would be warranted.  Also, in considering that the assignment of ratings is based upon a "mechanical," objective application of the numerical data generated from the Veteran's audiological examinations, the Board finds these statements, while credible, do not provide information regarding Veteran's bilateral hearing loss disability had increased in severity to the level of assigning a higher disability rating, as such is solely based upon audiometric findings.  

The Board recognizes the Veteran's apparent dissatisfaction with the disability rating assigned.  However, pursuant to the dictates of 38 C.F.R. § 4.85 and Lendenmann, in determining the above rating, the Board has engaged in, as it must, a "mechanical," objective application of the numerical data generated from the veteran's audiological examinations.  See Lendenmann, 3 Vet. App. at 349.  In this regard, the Board exercises no discretion, and simply must apply the test score numbers to the relevant Tables.  See 38 C.F.R. § 4.85(b)-(e); accord Lendenmann, supra, at 349.  As noted above, the Board lacks the authority to operate outside the bounds of applicable regulatory provisions, including the guidelines for the assignment of disability ratings set forth in 38 C.F.R. § 4.85.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.101(a).

While the Board empathizes with the Veteran's impairment, and does not dispute the fact that he has a bilateral hearing loss disability, the Board must conclude, based on the results of mandatory auditory tests and the mechanical application of relevant regulations by which the Board is bound, that the level of his disability does not rise to a rating higher than 30 percent at any time since the date of his claim on August 4, 2006.  See 38 C.F.R. § 4.85(b)-(e); see also 38 U.S.C.A. § 7104; 38 C.F.R. § 20.101(a); see Hart v. Mansfield, 21 Vet. App. 505 (2007).  That is to say, the Veteran's disability has been no more than 30 percent disabling since the date of his claim, so his rating cannot be "staged" because this represents his greatest level of functional impairment attributable to this condition.  

Since the preponderance of the evidence is against the claim for a disability rating in excess of 30 percent from July 8, 2008, the benefit of the doubt rule does not apply.  38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  The benefit sought on appeal is accordingly denied.

Extraschedular Consideration

Based upon the findings discussed in detail above, and following a full review of the record, the Board determines that the record evidence favors a finding that the Veteran's bilateral hearing loss should be rated at 30 percent, but no more, from August 4, 2006.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Additionally, the Board finds that at no point since the date of the claim has the disability been shown to be so exceptional or unusual as to warrant the assignment of a rating, higher than 30 percent from August 4, 2006, on an extra-schedular basis.  See 38 C.F.R. § 3.321.

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedural Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or the Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

In this case, the Board finds that the schedular criteria are adequate to rate the disability under consideration.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than those assigned based on more significant functional impairment.  This matter was implicitly considered and rejected by the RO.  See. Supplemental Statement of the Case, dated May 2009, citing 38 C.F.R. § 3.321(b)(1).  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A disability rating of 30 percent prior to July 8, 2008 for bilateral hearing loss is granted, subject to the provisions governing the award of monetary benefits.

A disability rating in excess of 30 percent from July 8, 2008 for bilateral hearing loss is denied.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


